Citation Nr: 1400615	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of a back injury.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left foot injury.

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for a left foot injury, to include as secondary to a back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2013 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file. 

The issues of entitlement to service connection for residuals of a back injury and entitlement to service connection for a left foot injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Entitlement to service connection for a back disorder was denied by the Board in a December 1999 decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's back disorder received since the December 1999 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for a left foot injury was denied by the Board in a December 1999 decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

4.  Evidence pertaining to the Veteran's left foot injury received since the December 1999 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's December 1999 decision that denied the claim of service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the December 1999 Board decision is new and material, and the Veteran's claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The Board's December 1999 decision that denied the claim of service connection for a left foot injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  Evidence received since the December 1999 Board decision is new and material, and the Veteran's claim for service connection for a left foot injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  By reopening the claims of entitlement to service connection, the Board is granting this aspect of the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen Previously Denied Claims for Entitlement to Service Connection for Residuals of a Back Injury and Entitlement to Service Connection for a Left Foot Injury

The Veteran seeks to reopen his previously denied claims for entitlement to service connection for residuals of a back injury and a left foot injury.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to this claim, reflects that claims for service connection for a back disorder and left foot injury were last denied in a Board decision of December 1999.  The Veteran did not appeal.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  As such, the Veteran's claims for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the December 1999 decision denied the claim on the basis that there was no evidence linking the Veteran's current back disorder and left foot injury to service, the Board finds that new and material evidence would consist of evidence that the Veteran's current back disorder and left foot injury are due to service.

The evidence received since the December 1999 Board decision consists of numerous records and documents.  Among other things, the Veteran's treating physician submitted a statement opining that the Veteran's back condition and left foot condition were more likely than not related to his military duty.  See June 2008 statement.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran's back disorder and left foot injury may be related to his military duty.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claims of service connection for residuals of a back injury and a left foot injury.  See 38 C.F.R. § 3.156(a).  The Board determines that the claims are reopened.






	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a back injury; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot injury; to this extent, the appeal is granted.


REMAND

The claims of entitlement to service connection for residuals of a back injury and a left foot injury have been reopened.  In light of the evidence presented, additional clinical information is necessary.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran's treating physician submitted an opinion in June 2008, indicating that the Veteran's back condition was at least as likely as not related to his military duty.  No further rationale was provided.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Veteran testified that his back was injured during service as a result of someone kicking him.  See September 2013 Hearing Transcript.  Post-service records indicate the Veteran has been diagnosed with various low back disorders, including degenerative disc disease.  See April 2013 Radiology Report.  To date, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed back disorder.  A remand is necessary to afford the Veteran a VA examination.

Importantly, the Board notes that during a January 2013 VA examination, the examiner opined that the Veteran's left foot disorder was more likely than not related to his chronic back problems.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As the outcome of the Veteran's residuals of a back injury claim could affect the claim for his left foot injury, such matters are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the Veteran's left foot claim must be deferred, pending the adjudication of his claim for a back disorder.

Furthermore, the Board notes that the Veteran was diagnosed with pes cavus of the left foot in August 2008; yet it was noted that he did not have pes cavus during the January 2013 VA examination.  Additionally, the Board notes that the examiner opined that the Veteran's left foot disorder was less likely than not related to the left foot trauma in service, however, no rationale was provided.  The Court has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the correct diagnosis for his left foot disorder and to obtain a thorough medical opinion with rationale.

Any updated treatment records should be obtained and associated with the claims file.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Afford the Veteran a VA examination for his back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must be provided the claims folder, access to Virtual VA, and a copy of this Remand.  

All current low back disorders should be diagnosed.  For each low back disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's low back disorder is causally or etiologically related to service, to include the reported kick to the back during service.

The examiner should also attempt to reconcile any opinion offered with the opinion provided by Dr. C. in June 2008.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Afford the Veteran a VA examination for his left foot injury.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must be provided the claims folder, access to Virtual VA, and a copy of this Remand.  

All current left foot disorders should be diagnosed.  Please indicate whether the Veteran has pes cavus of the left foot.  

For each left foot disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's left foot disorder is causally or etiologically related to service, to include the documented foot injury during service, OR is proximately due to or aggravated (beyond the natural progression) by the Veteran's low back disorder.

The examiner should attempt to reconcile any opinion offered with the opinion provided by Dr. C. in June 2008.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  After completion of the above, the RO must readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


